DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-20 have been examined in this application.  This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 5/17/2019 has been acknowledged by the Office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,144,913 to Myles, Jr. (hereinafter Myles) in view of U.S. Patent 9,526,360 to Sternlight et al. (hereinafter Sternlight).
As per claim 1
a body portion formed generally in a U-shaped configuration (see Fig. 1-2, pillow [10] is “u-shaped”) defining a central opening (see Fig. 1-2, [18]: notch) between two opposing, forwardly extending arms (see Fig. 1-2, [14/16]: left/right arms) meeting to form a bight positionable behind the traveler’s neck when the travel pillow is being utilized (see Fig. 1-3, central portion of pillow’s cushioned surface [above notch [18] may be considered the “bight”, per Fig. 3, “bight” is positioned behind a user’s head/neck);
a charging device (see Fig. 1-2, jack [52]) having a face (see Fig. 1-2, jack [52] has a face with opening for receiving plug [58]) provided with appropriate charging connectors (see Fig. 2, electrical lines [66]) to deliver an electrical charge to electronic devices (see Fig. 2, splitter [64], music storage device [26], or earphones [36]) connected thereto (see col. 3, lines [62-67] thru col. 4, lines [1-10]: “electrical signals” albeit low-voltage signals, see also col. 4, lines [18-20]: “additional electronic components”), said charging device is positioned at an end of one of said two forwardly extending arms of said body portion (see Fig. 1-2, jack [52] is located at the end of arm [16]).
Myles, however, does not teach the following which is taught by Sternlight: a head portion (see Sternlight, Figs. 1 and 3, [30]: detachable raised cushion) attached to the bight of the body portion and extending outwardly therefrom (see Fig. 3), said head portion being positionable behind the head of the traveler when the travel pillow is being utilized (see Abstract: “Furthermore, the rear wall of the raised cushion is thinner than the sides, providing more liberty to adjust head position”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles with these aforementioned teachings of Sternlight to have additionally included a head portion (raised cushion) of Sternlight on the existing travel pillow of Myles to provide a more comfortable and supporting travel pillow as well as providing more liberty to adjust a user’s head position (see Sternlight, Abstract).
As per claim 4, Myles as modified by Sternlight teach all the limitations as described in the above rejection of claim 1, and additionally Myles teaches: a removable instrument captured between said forwardly extending arms within said central opening (see Myles, Fig. 3, under a broadest reasonable interpretation, a user’s head may be considered “a removable instrument” which is captured between the arms [14/16] of Myles);
Sternlight also teaches: said ends of said two forwardly extending arms including a closure device that connects the two forwardly extending arms together at said ends in a manner to capture said removable instrument within said central opening (see Fig. 1, [60]/[70] drawstring/cinch mechanism works as a closure device).
As per claim 8, Myles as modified by Sternlight teach all the limitations as described in the above rejection of claim 1, and additionally Myles teaches: further comprising audio devices (see Fig. 1-2, ear-bud headphones [36]) stored on said body portion proximate to said bight for convenient access by the human traveler (see Fig. 1-2, head-phones are stored within compartments [44] on the arm portions [14/16]).
As per claim 9, Myles as modified by Sternlight teach all the limitations as described in the above rejection of claim 8, and additionally Myles teaches: wherein .

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,144,913 to Myles in view of U.S. Patent 9,526,360 to Sternlight in further view of U.S. Patent Application Publication 2005/0150050 to Wolf et al. (hereinafter Wolf).
As per claim 2, Myles as modified by Sternlight teach all the limitations as described in the above rejection of claim 1, however they do not teach the following which is disclosed by Wolf: wherein an end of a second of said two forwardly extending arms has attached thereto an elongated stress reliever (see Wolf: Fig. 1, stylized appendage, e.g. tail [150]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles and Sternlight with these aforementioned teachings of Wolf to have additionally included an elongated stress reliever (animal tail of Wolf) on the existing pillow of Myles/Sternlight to allow a user to engage and relieve stress during travel.
As per claim 3
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles and Sternlight with these aforementioned teachings of Wolf to have modified the detachable raised cushion of Sternlight to be in the form of an animal’s head as shown in Wolf to provide for improved engagement and likeability with a child user of the travel pillow.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,144,913 to Myles in view of U.S. Patent 9,526,360 to Sternlight in further view of U.S. Patent Application Publication 2018/0146807 to Silver et al. (hereinafter Silver).
As per claim 5, Myles as modified by Sternlight teach all the limitations as described in the above rejection of claim 4, however they do not teach the following which is disclosed by Silver:  wherein said closure device is a magnetic closure (see Fig. 6, connecting element [50] maybe “magnets” [per para 0041] embedded in arms [20a/b]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles and Sternlight with these aforementioned teachings of Silver to have replaced the drawstring mechanism of Sternlight with a magnetic closure of Silver for improved safety of the travel pillow having a reduced risk of strangulation when used by children.
As per claim 10, Myles as modified by Sternlight teach all the limitations as described in the above rejection of claim 8, however they do not teach the following which is disclosed by Silver:  wherein said audio devices include a wireless speaker that 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles and Sternlight with these aforementioned teachings of Silver to have replaced the wired ear bud speakers of Myles with an improved wireless speaker system as taught by Silver under the concept of simple substitution in order to eliminate the need for extra wiring within the travel pillow that could deteriorate over extended use of the pillow.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,144,913 to Myles in view of U.S. Patent 9,526,360 to Sternlight in further view of U.S. Patent Application Publication 2018/0078064 to Washington et al. (hereinafter Washington).
As per claim 6, Myles as modified by Sternlight teach all the limitations as described in the above rejection of claim 4, however they do not teach the following which is disclosed by Washington:  wherein said removable instrument is a snack container that is closable with a lid (see Washington, Fig. 7, beverage container [204] has a “lid”) to secure food items within the snack container.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles and .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,144,913 to Myles in view of U.S. Patent 9,526,360 to Sternlight in view of U.S. Patent Application Publication 2018/0078064 to Washington in further view of U.S. Patent Application Publication 2016/0066717 to Schneider.
As per claim 7, Myles as modified by Sternlight and Washington teach all the limitations as described in the above rejection of claim 6, however they do not teach the following which is disclosed by Schneider:  wherein said lid incorporates a holder member for receiving and transporting an electronic device (see Schneider, Fig. 32, connector member [92] with releasable connection means is used to hold interface device [D]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles, Sternlight, and Washington with these aforementioned teachings of Schneider to have replaced the container lid of Washington with a connection member intended to hold an electronic device as suggested by Schneider under the concept of simple substitution to allow a user of the combined pillow of Myles/Sternlight/Washington a convenient and secure means to view an electronic device resting on the pillow.
Claims 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,144,913 to Myles in view of U.S. Patent 9,526,360 to Sternlight in further view of U.S. Patent Application Publication 2016/0066717 to Schneider.
As per claim 11, Myles teaches:   A travel pillow (see Myles, Abstract: and Fig. 1, Travel Pillow [10]”) comprising:
a body portion formed generally in a U-shaped configuration (see Fig. 1-2, pillow [10] is “u-shaped”) defining a central opening (see Fig. 1-2, [18]: notch) between two opposing, forwardly extending arms (see Fig. 1-2, [14/16]: left/right arms) meeting rearwardly to form a bight in said body portion (see Fig. 1-3, central portion of pillow’s cushioned surface [above notch [18] may be considered the “bight”, per Fig. 3, “bight” is positioned behind a user’s head/neck).
Myles however, does not teach the following which is taught by Sternlight:  a head portion (see Sternlight, Figs. 1 and 3, [30]: detachable raised cushion) attached to the bight of the body portion and extending outwardly therefrom (see Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles with these aforementioned teachings of Sternlight to have additionally included a head portion (raised cushion) of Sternlight on the existing travel pillow of Myles to provide a more comfortable and supporting travel pillow as well as providing more liberty to adjust a user’s head position (see Sternlight, Abstract).
Myles and Sternlight do not teach the following which is described by Schneider: 
a removable instrument captured between said forwardly extending arms within said central opening (see Fig. 32, connector element [92] and device [D]); and
each of said two forwardly extending arms having a forwardly positioned end that includes a closure device (see Fig. 32, connection arrangement [90]) that connects the two forwardly extending arms together at said ends in a manner to capture said removable instrument within said central opening (see para [0064] and Fig. 32, connections [90] releasably hold legs of pillow [L1] and [L2] together).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles, and Sternlight with these aforementioned teachings of Schneider to have included provided a connector element/electronic device as taught/shown by Schneider within a central opening of Myles’s pillow as well as further provided a closure means on the ends of the arms of Myles pillows to removably secure a user desired object/device within the central opening of Myles’ pillow for entertainment.
As per claim 12, Myles as modified by Sternlight and Schneider teach all the limitations as described in the above rejection of claim 11, and additionally Myles teaches:  a charging device (see Fig. 1-2, jack [52]) having a face (see Fig. 1-2, jack [52] has a face with opening for receiving plug [58]) provided with appropriate charging connectors (see Fig. 2, electrical lines [66]) to deliver an electrical charge to electronic devices (see Fig. 2, splitter [64], music storage device [26], or earphones [36]) connected thereto (see col. 3, lines [62-67] thru col. 4, lines [1-10]: “electrical signals” 
As per claim 16, Myles as modified by Sternlight and Schneider teach all the limitations as described in the above rejection of claim 11, and additionally Myles teaches: further comprising audio devices (see Fig. 1-2, ear-bud headphones [36]) stored on said body portion proximate to said bight for convenient access (see Fig. 1-2, head-phones are stored within compartments [44] on the arm portions [14/16]).
As per claim 17, Myles as modified by Sternlight and Schneider teach all the limitations as described in the above rejection of claim 16, and additionally Myles teaches: wherein said audio devices are one or more of head phones, ear buds (see Fig. 1-2, ear-bud headphones [36]) and a wireless speaker that receive audio transmissions from a selected electronic device.
As per claim 18, Myles teaches:  A travel pillow for use by a human traveler having a head and neck (see Myles, Abstract: and Fig. 1, Travel Pillow [10]”), comprising:
a body portion formed generally in a U-shaped configuration (see Fig. 1-2, pillow [10] is “u-shaped”) defining a central opening (see Fig. 1-2, [18]: notch) between two opposing, forwardly extending arms (see Fig. 1-2, [14/16]: left/right arms) meeting to form a bight positionable behind the traveler’s neck when the travel pillow is being utilized (see Fig. 1-3, central portion of pillow’s cushioned 
a charging device (see Fig. 1-2, jack [52]) having a face (see Fig. 1-2, jack [52] has a face with opening for receiving plug [58]) provided with appropriate charging connectors (see Fig. 2, electrical lines [66]) to deliver an electrical charge to electronic devices (see Fig. 2, splitter [64], music storage device [26], or earphones [36]) connected thereto (see col. 3, lines [62-67] thru col. 4, lines [1-10]: “electrical signals” albeit low-voltage signals, see also col. 4, lines [18-20]: “additional electronic components”), said charging device is positioned at an end of one of said two forwardly extending arms of said body portion (see Fig. 1-2, jack [52] is located at the end of arm [16]);
audio devices (see Fig. 1-2, ear-bud headphones [36]) incorporated into said body portion (see Fig. 1-2, head-phones are stored within compartments [44] on the arm portions [14/16]) including one or more of head phones, ear buds (see Fig. 1-2, ear-bud headphones [36]) and a wireless speaker that receive audio transmissions from a selected electronic device.
Myles, however, does not teach the following which is taught by Sternlight: a head portion (see Sternlight, Figs. 1 and 3, [30]: detachable raised cushion) attached to the bight of the body portion and extending outwardly therefrom (see Fig. 3), said head portion being positionable behind the head of the traveler when the travel pillow is being utilized (see Abstract: “Furthermore, the rear wall of the raised cushion is thinner than the sides, providing more liberty to adjust head position”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles with these aforementioned teachings of Sternlight to have additionally included a head portion (raised cushion) of Sternlight on the existing travel pillow of Myles to provide a more comfortable and supporting travel pillow as well as providing more liberty to adjust a user’s head position (see Sternlight, Abstract).
Myles and Sternlight do not teach the following which is described by Schneider:  a removable instrument captured between said forwardly extending arms within said central opening (see Fig. 32, connector element [92] and device [D]); each of said two forwardly extending arms having a forwardly positioned end that includes a closure device (see Fig. 32, connection arrangement [90]) that connects the two forwardly extending arms together at said ends in a manner to capture said removable instrument within said central opening (see para [0064] and Fig. 32, connections [90] releasably hold legs of pillow [L1] and [L2] together).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles, and Sternlight with these aforementioned teachings of Schneider to have included provided a connector element/electronic device as taught/shown by Schneider within a central opening of Myles’s pillow as well as further provided a closure means on the ends of the arms of Myles pillows to removably secure a user desired object/device within the central opening of Myles’ pillow for entertainment.

Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,144,913 to Myles in view of U.S. Patent 9,526,360 to Sternlight in view of U.S. Patent Application Publication 2016/0066717 to Schneider in further view of U.S. Patent Application Publication 2005/0150050 to Wolf.
As per claim 13, Myles as modified by Sternlight and Schneider teach all the limitations as described in the above rejection of claim 12, however they do not teach the following which is disclosed by Wolf: wherein an end of a second of said two forwardly extending arms has attached thereto an elongated stress reliever (see Wolf: Fig. 1, stylized appendage, e.g. tail [150]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles, Sternlight, and Schneider with these aforementioned teachings of Wolf to have additionally included an elongated stress reliever (animal tail of Wolf) on the existing pillow of Myles/Sternlight/Schneider to allow a user to engage with and relieve stress during travel.
As per claim 14, Myles as modified by Sternlight, Schneider, and Wolf teach all the limitations as described in the above rejection of claim 13, and additionally Wolf teaches: wherein said head portion is formed in the shape of an animal’s head (see Fig. 1, head [100]) and said stress reliever is formed in the shape of an animal’s tail (see Fig. 1, tail [150]) corresponding to said animal’s head.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles, Sternlight and Schneider with these aforementioned teachings of Wolf to have modified 
As per claim 19, Myles as modified by Sternlight and Schneider teach all the limitations as described in the above rejection of claim 18, however they do not teach the following which is disclosed by Wolf: wherein an end of a second of said two forwardly extending arms has attached thereto an elongated stress reliever (see Wolf: Fig. 1, stylized appendage, e.g. tail [150]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles, Sternlight, and Schneider with these aforementioned teachings of Wolf to have additionally included an elongated stress reliever (animal tail of Wolf) on the existing pillow of Myles/Sternlight/Schneider to allow a user to engage with and relieve stress during travel.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,144,913 to Myles in view of U.S. Patent 9,526,360 to Sternlight in view of U.S. Patent Application Publication 2016/0066717 to Schneider in further view of U.S. Patent Application Publication 2018/0078064 to Washington.
As per claim 15
Myles/Sternlight/Schneider do not teach the following which is disclosed by Washington:  wherein said removable instrument is a snack container that is closable with a lid (see Washington, Fig. 7, beverage container [204] has a “lid”) to secure food items within the snack container.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles, Sternlight, and Schneider with these aforementioned teachings of Washington to have used the central opening portion of the pillow of Myles/Sternlight/Schneider to hold a snack container (beverage container) with a lid within the c-shape of the pillow for convenient storage of user desired item when the pillow is not in use around a user’s neck.
As per claim 20, Myles as modified by Sternlight and Schneider teach all the limitations as described in the above rejection of claim 18, and additionally Schneider teaches:  a lid incorporating a holder member for receiving and transporting an electronic device (see Schneider, Fig. 32, connector member [92] with releasable connection means is used to hold interface device [D]).
Myles/Sternlight/Schneider, however, do not teach the following which is disclosed by Washington:  wherein said removable instrument is a snack container that is closable with a lid (see Washington, Fig. 7, beverage container [204] has a “lid”) to secure food items within the snack container.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Myles, Sternlight, and Schneider with these aforementioned teachings of Washington to have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show travel and novelty pillows with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/17/2021